       Case 18-33414             Doc 30        Filed 04/01/19 Entered 04/01/19 15:57:33                       Desc Main
                                                  Document Page 1 of 1

                                              United States Bankruptcy Court
                                          Northern District of Illinois, Eastern Division

IN RE: Dominique D. McGee                                          )           Chapter 13
                                                                   )           Case No. 18 B 33414
         Debtor(s)                                                 )           Judge Deborah L. Thorne

                                                        Notice of Motion

     Dominique D. McGee                                                        Debtor A ttorney: David M Siegel
     4515 S. Michigan                                                          via Clerk's ECF noticing procedures
     Apt F
     Chicago, IL 60653


                                                                               >   Dirksen Federal Building
On April 24, 2019 at 10:30 am, I will appear at the location listed to the     >   219 South Dearborn
right, and present this motion.                                                >   Courtroom 613
                                                                               >   Chicago, IL 60604
I certify under penalty of perjury that this office caused a copy of this
notice to be delivered to the persons named above by U.S. mail or by the
                                                                               /s/ MARILYN O. MARSHALL
methods indicated on or before Tuesday, April 2, 2019.
                                                                               MARILYN O. MARSHALL, TRUSTEE

                                   Motion to Dismiss Case For Unreasonable Delay

Comes now Marilyn O. Marshall, Standing Trustee, and requests that this case be dismissed, as Debtor(s) failed to file the
required documents pursuant to 11 USC §521, §1307, §349, and Rule 3015, and in support thereof states the following:

1.   Debtor(s) filed for Chapter 13 on 11/30/2018.

2.   The debtor(s) have failed to address the proof of claim filed by the Internal Revenue Service regarding unfiled tax returns
     for tax year(s) 2016 2017.

3.   The debtor's failure to confirm a plan in a timely manner constitutes unreasonable delay.

WHEREFORE, the Trustee prays that this case be dismissed, and for any and all other relief this court deems just and proper.


Office of the Chapter 13 Trustee                                               /s/ MARILYN O. MARSHALL
224 S Michigan Ave                                                             MARILYN O. MARSHALL, TRUSTEE
Ste 800
Chicago, IL 60604
(312) 431-1300
